Citation Nr: 1527297	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a sacroiliac strain, rated as 20 percent disabling prior to April 27, 2013, and 40 percent thereafter.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to May 18, 2011; 20 percent disabling from May 18, 2011 to April 26, 2013, and 40 percent disabling since April 27, 2013. 

3.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to August 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A February 2010 rating decision granted an increased rating from 10 to 20 percent for the sacroiliac strain, effective in April 2009, and the Veteran appealed that determination.  During the pendency of the increased rating claim, a decision review officer (DRO) granted service connection for right lower extremity radiculopathy associated with the sacroiliac strain in an October 2009 rating decision and assigned an initial 10-percent rating, effective in July 2009.  In an August 2011 rating decision, a DRO granted service connection for left lower extremity radiculopathy and assigned an initial 10-percent rating, effective in November 2009.  The Veteran appealed both of those determinations.  A February 2014 rating decision granted an increased rating for the right lower extremity from 10 to 20 percent, effective in May 2011.

In July 2014, the Board remanded these claims to the Appeals Management Center (AMC) for further development.  The AMC completed the development required by the Board's July 2014 remand order.  In December 2014, the AMC issued a new rating decision increasing the rating for the sacroiliac strain from 20 percent to 40 percent, effective April 27, 2013.  The decision also increased the rating for right lower extremity radiculopathy from 20 percent to 40 percent, effective April 27, 2013, and granted entitlement to special monthly compensation based on loss of use of right lower extremity, as well as entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, pertinent private treatment records were associated with the Veteran's claims file.  This evidence was received before the Veteran's claim was recertified to the Board in April 2015.  See 38 C.F.R. §§ 19.31(b)(1); 19.37 (2014).  In his June 2015 presentation to the Board, the Veteran's representative wrote that the Veteran was not waiving consideration of this evidence by the agency of original jurisdiction (AOJ).   Without a waiver, the Board must remand the matter to the AOJ for consideration of the additional evidence, as it includes an October 2014 treatment note that documents the Veteran's past history of back-related health issues.  See 38 C.F.R. § 20.1304(c) (2014).

In the June 2015 presentation to the Board, the representative reported argument that had previously been submitted but had not been scanned into the paperless claims file.  The representative reported that a copy of this argument was in the representative's possession.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Invite the representative to submit the previously submitted argument that is not in the claim file.  Insure that it is scanned into the paperless file.

2.  Consider the evidence associated with the Veteran's claims file subsequent to the December 2014 supplemental statement of the case.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

